3F* -tS
                                          ELECTRONIC RECORD


COA #       10-14-00028-CR                                          OFFENSE:     Indecency with a Child

            Jose Carmen Garcia, Jr. v. The State of
STYLE:      Texas                                                   COUNTY:      McLennan


TRIAL COURT:               19th District Court                                                        MOTION
TRIAL COURTS:              2012-2360-C1                               FOR REHEARING IS:
TRIAL COURT JUDGE:         Hon. Ralph T. Strother                     DATE:
DISPOSITION:        AFFIRMED                                         JUDGE:




DATE:          March 5, 2015

JUSTICE:      Scoggins                   PC               S   YES

PUBLISH:                                 DNP:       YES


CLK RECORD:         3/28/2014                                 SUPPCLKRECORD:
RPTRECORD:          9/29/2014                                 SUPPRPTRECORD:
STATE BR:           2/3/2015                                  SUPP BR:

APP BR:             11/3/2014                                 PRO SE BR:




                                IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                      cca#               35t •/a
         PRO SEL                    Petition                              Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                      DATE:

                                                                         JUDGE:

DATE: OV/jL^7^?/r                                                         SIGNED:                      PC:

JUDGE:        ^f\rUc^^-                                                  PUBLISH:                     DNP:




                    MOTION FOR REHEARING IN                               MOTION FOR STAY OF MANDATE IS:

CCA IS:                      ON                                                                  ON

JUDGE:                                                                   JUDGE: